Citation Nr: 1219664	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  10-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board in June 2011 for additional development. 


FINDING OF FACT

In correspondence dated in April 2012, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011). 

In correspondence dated in April 2012, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The claim for entitlement to a rating in excess of 20 percent for service-connected residuals of prostate cancer is dismissed. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


